Exhibit 10.11

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the
1st day of December, 2014 (the “Effective Date”), by and between EPT MAD
RIVER, INC., a Missouri corporation (“Landlord”) and MAD RIVER MOUNTAIN, INC., a
Missouri corporation (“Tenant”).

 

RECITALS

 

A.                                    Reference is made to that certain Lease
Agreement dated as of November 17, 2005 (the “Original Lease”), by and between
Landlord and Tenant, Landlord leased to Tenant and Tenant leased from Landlord
certain premises located on real property in the Village of Valley Hi, Logan
County, Ohio, as more particularly described in the Original Lease.

 

B.                                    The Original Lease was modified and
amended pursuant to that certain First Amendment to Lease dated June 30, 2006
(as further amended by this Amendment, collectively referred to herein as the
“Lease”).

 

C.                                    Landlord and Tenant desire to enter into
this Amendment to extend the term of the Lease and to establish the Annual Fixed
Rent for such term as set forth below.

 

NOW, THEREFORE, in consideration of the above recitals, the terms, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties hereto,
the parties hereby agree as follows:

 

1.                                      Defined Terms.  Defined terms not
otherwise defined herein shall have the meaning given to such term in the Lease.

 

2.                                      Incorporation of Recitals.  The
foregoing recitals are hereby incorporated herein by reference.

 

3.                                      Term.  Landlord and Tenant acknowledge
that the Term of the Lease is set to expire on December 31, 2026.  Landlord and
Tenant agree that the Term of the Lease is hereby extended beyond its scheduled
expiration date of December 31, 2026, for a period of eight additional years,
commencing on January 1, 2027 (the “Extended Term Commencement Date”), and
running through December 31, 2034 (the “Extended Term”) on the same terms as set
forth in the Lease.  Tenant shall have no further options to extend the Lease.

 

4.                                      Counterparts.   This Amendment may be
executed at different times and in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or electronic
mail shall be as effective as delivery of a manually executed counterpart of
this Amendment.  In proving this Amendment, it shall not be necessary to produce
or account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

 





--------------------------------------------------------------------------------

 

 

5.                                      Successors and Assigns.  This Amendment
shall inure to the benefit of and be binding upon Landlord and Tenant and their
respective representatives, successors and assigns.

 

6.                                      Affirmation of Lease.  All other terms
and provisions of the Lease that are not specifically modified by this Amendment
shall remain in full force and effect, unmodified by the terms of this
Amendment.  All references herein or in the Lease to the “Lease” shall mean and
refer to the Lease as amended by this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

2

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

 

 

 

 

“Landlord” 

 

“Tenant” 

 

 

 

EPT MAD RIVER, INC., 

a Missouri corporation

 

MAD RIVER MOUNTAIN, INC., 

a Missouri corporation

 

 

 

 

 

 

By:

/s/ Gregory K. Silvers

 

By:

/s/ Stephen J. Mueller

Gregory K. Silvers, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

 

 

 

 

S-1

 





--------------------------------------------------------------------------------

 

 

GUARANTOR’S CONSENT

 

The undersigned Guarantor of the Lease hereby (i) acknowledges and consents to
the terms of the foregoing Amendment, (ii) reaffirms the full force and effect
of its Guaranty dated November 17, 2005 (the “Guaranty”), as of the day and year
first above written, and (iii) agrees that the Guaranty guarantees payment and
performance of all Obligations, as defined in the Guaranty, as modified pursuant
to this Amendment.

 

 

 

 

 

 

PEAK RESORTS, INC.,

 

a Missouri corporation

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

S-2

 

 



--------------------------------------------------------------------------------